RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 21a0127p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



                                                           ┐
 CARLOS ALFONSO GARCIA-DELEON,
                                                           │
                                           Petitioner,     │
                                                            >        No. 20-3957
                                                           │
        v.                                                 │
                                                           │
 MERRICK B. GARLAND, Attorney General,                     │
                                         Respondent.       │
                                                           ┘

               On Petition for Review from the Board of Immigration Appeals;
                                    No. A 200 191 952.

                              Decided and Filed: June 4, 2021

                  Before: MOORE, CLAY, and STRANCH, Circuit Judges.

                                    _________________

                                          COUNSEL

ON BRIEF: David E. Funke, DAVID FUNKE IMMIGRATION LAW GROUP, Louisville,
Kentucky, for Petitioner. Yanal H. Yousef, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent. Cynthia M. Nunez, WALKER & ASSOCIATES OF
MICHIGAN, P.C., Detroit, Michigan, for Amicus Curiae American Immigration Lawyers
Association.
                                    _________________

                                           OPINION
                                    _________________

       Carlos Alfonso Garcia-DeLeon petitions this court for review of the decision of the
Board of Immigration Appeals (“BIA”) denying his motion for administrative closure. For the
following reasons, we GRANT the petition for review, VACATE the BIA’s order, and
REMAND for further proceedings consistent with this opinion.
 No. 20-3957                        Garcia-DeLeon v. Garland                            Page 2


                                       I. BACKGROUND

       Carlos Alfonso Garcia-DeLeon (“Garcia”) is a native and citizen of Mexico who entered
the United States without inspection in October 2000. Administrative Record (“A.R.”) at 285
(Appl. for Cancellation of Removal at 2). On July 7, 2011, the Department of Homeland
Security (“DHS”) served Garcia with a Notice to Appear and placed him in removal
proceedings. Id. at 338–39 (Notice to Appear).

       At a hearing on July 2, 2012, Garcia’s counsel admitted the factual allegations in the
notice to appear and conceded that Garcia was removable. Id. at 95 (07/02/12 Hr’g Tr. at 2). At
that hearing, Garcia also declared his intention to apply for Cancellation of Removal, a form of
discretionary relief available to noncitizens who have been present in the United States for at
least ten years, who have demonstrated good moral character, who have not been convicted of
certain offenses, and whose departure would cause exceptional and extremely unusual hardship
to their U.S. citizen relatives, 8 U.S.C. § 1229b(b)(1). Id. at 96 (07/02/12 Hr’g Tr. at 3). He
requested voluntary departure in the alternative.   Id.   Garcia submitted his application for
Cancellation of Removal in July 2013. Id. at 284–92 (Appl. for Cancellation of Removal). On
August 8, 2018, while his removal proceedings were pending, Garcia married a U.S. citizen, id.
at 235 (Certificate of Marriage), who filed an I-130 Petition for Alien Relative on Garcia’s
behalf, id. at 216–33 (Pet. for Alien Relative).

       At the merits hearing before the immigration judge (“IJ”), Garcia requested a continuance
pending adjudication of his I-130 petition. Id. at 117 (08/13/18 Hr’g Tr. at 20). The IJ denied
the motion for a continuance because Garcia’s immigration case had been pending for seven
years and should be resolved promptly. Id. at 117–18 (08/13/18 Hr’g Tr. at 20–21). Further, the
IJ noted that even if U.S. Citizenship and Immigration Services (“USCIS”) approved his I-130
petition, Garcia would have to leave the United States and be processed at the American
consulate in Mexico to get a green card. Id. at 206 (08/13/18 Hr’g Tr. at 109). Turning to the
merits of his immigration case, the IJ found Garcia ineligible for Cancellation of Removal
because he had not met his burden of establishing ten years of continuous presence in the United
States nor had he shown that his removal would cause exceptional and extremely unusual
 No. 20-3957                        Garcia-DeLeon v. Garland                               Page 3


hardship for his qualifying relatives. Id. at 206–09 (08/13/18 Hr’g Tr. at 109–12). The IJ,
however, granted Garcia’s request for voluntary departure. Id. at 209 (08/13/18 Hr’g Tr. at 112).

       Garcia filed a notice of appeal with the BIA. Id. at 64–72 (Notice of Appeal). While his
appeal was pending, USCIS determined by clear and convincing evidence that he did not enter
the marriage for the purpose of evading immigration law, 8 U.S.C. § 1255(e)(3), and approved
his I-130 petition, A.R. at 15 (Approval Notice).

       Despite the approval of his I-130 petition, Garcia still must clear a series of hurdles
before he can become a permanent resident. Noncitizens who entered the United States without
inspection, like Garcia, must travel to a United States consulate abroad to apply for an immigrant
visa. Cf. 8 C.F.R. § 245.1(b)(3) (providing that noncitizens are ineligible for adjustment of status
to lawful permanent residence in the United States if they were “not admitted or paroled
following inspection by an immigration officer”). The catch, however, is that by leaving the
United States, noncitizens who have been unlawfully present in the United States for more than
one year become inadmissible to the United States for ten years from the date of departure. See
8 U.S.C. § 1182(a)(9)(B)(i)(II). To sidestep this ten-year bar due to previous unlawful presence,
noncitizens seeking permanent residency first must travel abroad for consulate processing, and
then, if the consular officer finds that the noncitizen is inadmissible, submit an I-601,
Application for a Waiver of Inadmissibility. See 8 U.S.C. § 1182(a)(9)(B)(v) (permitting the
Attorney General to waive this bar on admission for immigrants who are the spouse of a U.S.
citizen if refusal of admission would result in “extreme hardship” to the U.S. citizen spouse).
USCIS, however, could take over a year to process the waiver of inadmissibility, during which a
noncitizen remains abroad and is separated from their U.S. citizen relatives.           Provisional
Unlawful Presence Waivers of Inadmissibility for Certain Immediate Relatives, 78 Fed. Reg. 536
(Jan. 3, 2013). To reduce the time that applicants for the waiver are separated from their U.S.
citizen relatives, USCIS amended its regulations in 2013 to permit applicants to apply for a
provisional unlawful presence waiver while in the United States and prior to departing the United
States for their consulate interview. Id.

       This workaround did not extend to noncitizens in removal proceedings, “unless the
removal proceedings are administratively closed and have not been recalendared at the time of
 No. 20-3957                       Garcia-DeLeon v. Garland                                Page 4


filing the application for a provisional unlawful presence waiver.” 8 C.F.R. § 212.7(e)(4)(iii)
(emphasis added). Until recently, a noncitizen in removal proceedings, like Garcia, who sought
to apply for a provisional unlawful presence waiver would request that the IJ administratively
close their proceedings, and then, once closed, would apply for the provisional waiver.

       Garcia’s path to permanent residency already was difficult, but subsequent limits to the
availability of administrative closure introduced another impediment. In 2018, then-Attorney
General Sessions directed the BIA to refer a recent BIA decision to himself for further review
pursuant to 8 C.F.R. § 1003.1(h)(1)(i). In his decision, Matter of Castro-Tum, 27 I. & N. Dec.
271 (A.G. 2018), the Attorney General held that immigration judges and the BIA did not have
general authority to grant administrative closure.

       On May 10, 2020, Garcia filed a supplemental motion with the BIA stating that USCIS
had approved his I-130 petition and requesting that the BIA administratively close his
proceedings or, in the alternative, remand his case to the IJ with instructions for administrative
closure so that he could apply for a provisional unlawful presence waiver.           A.R. at 7–44
(Garcia’s Mot. to Remand). The BIA, relying on Castro-Tum, denied Garcia’s request for
administrative closure. Id. at 4–5 (BIA Decision at 2–3). The BIA also concluded that the IJ had
not abused its discretion in denying his application for Cancellation of Removal or request for a
continuance. Id. at 3–4 (BIA Decision at 1–2). Garcia does not challenge in this appeal the IJ’s
denial of a continuance nor the denial of Cancellation of Removal.

       Garcia timely petitioned this court for review. We have jurisdiction to review the BIA’s
decision under 8 U.S.C. § 1252(a)(5).

                                         II. ANALYSIS

       On appeal, Garcia argues that IJs and the BIA have authority under 8 C.F.R.
§ 212.7(e)(4)(iii) to grant administrative closure for the limited purpose of permitting noncitizens
to apply for a provisional unlawful presence waiver.               We conclude that 8 C.F.R.
§ 212.7(e)(4)(iii), in conjunction with 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii), gives IJs and
the BIA the authority for administrative closure to permit noncitizens to apply for and receive
provisional unlawful presence waivers.
 No. 20-3957                              Garcia-DeLeon v. Garland                                           Page 5


         For at least three decades, immigration judges and the BIA regularly administratively
closed cases. See, e.g., Memorandum from William R. Robie, Chief Immigration Judge, Exec.
Off.     for    Immigr.       Rev.,      to     All     Immigration        Judges      1     (Mar.      7,     1984),
https://www.justice.gov/sites/default/files/eoir/legacy/2001/09/26/84-2.pdf (providing that if a
noncitizen fails to appear at a hearing, the immigration judge may “order that the case be
administratively closed with no further action to be taken”); Matter of Amico, 19 I. & N. Dec.
652, 653 (BIA 1988) (referencing administrative closure). In Matter of Avetisyan, 25 I. & N.
Dec. 688 (BIA 2012), the BIA explicitly grounded IJs’ and the BIA’s administrative closure
power in their ability under 8 C.F.R. § 1003.10(b) and 8 C.F.R. § 1003.1(d)(1)(ii), respectively,
“to take any action necessary and appropriate for the disposition of the case.”1 Id. at 693. As an
example of when administrative closure may be appropriate and necessary for the disposition of
a case, the BIA pointed to when a noncitizen “demonstrates that he or she is the beneficiary of an
approved visa petition filed by a lawful permanent resident spouse who is actively pursuing, but
has not yet completed, an application for naturalization.” Id. at 696. In 2017, the BIA clarified
that “the primary consideration for an Immigration Judge in determining whether to
administratively close or recalendar proceedings is whether the party opposing administrative
closure has provided a persuasive reason for the case to proceed and be resolved on the merits.”
Matter of W-Y-U-, 27 I. & N. Dec. 17, 20 (BIA 2017).

         Then, in 2018, then-Attorney General Sessions concluded in Matter of Castro-Tum, 27 I.
& N. Dec. 271 (A.G. 2018), that immigration judges and the BIA did not, in fact, have the
general authority to grant administrative closure. At the outset, the Attorney General observed,
“[i]mmigration judges may ‘exercise the powers and duties delegated to them by the [INA] and
by the Attorney General through regulation,’ and ‘shall be governed by the provisions and
limitations prescribed by the [INA]’ and relevant regulations and Board decisions.” Id. at 283
(second and third alterations in original) (quoting 8 C.F.R. § 1003.10(b), (d)). “The Board’s

         1
           Section 1003.10(b) provides that “immigration judges shall exercise their independent judgment and
discretion and may take any action consistent with their authorities under the Act and regulations that is appropriate
and necessary for the disposition of such cases.” Section 1003.1(d)(1)(ii), which is nearly identical to § 1003.10(b),
states that “Board members shall exercise their independent judgment and discretion in considering and determining
the cases coming before the Board, and a panel or Board member to whom a case is assigned may take any action
consistent with their authorities under the Act and the regulations as is appropriate and necessary for the disposition
of the case.”
 No. 20-3957                       Garcia-DeLeon v. Garland                               Page 6


authority is limited to ‘the review of those administrative adjudications under the Act that the
Attorney General may by regulation assign to it,’ and the Board is ‘governed by the provisions
and limitations prescribed by applicable law, regulations, and procedures, and by decisions of the
Attorney General.’” Id. at 283–84 (quoting 8 C.F.R. § 1003.1(d)(1)).

       The Castro-Tum opinion observed that the parties agreed that no statute or regulation
expressly provides the general authority to grant administrative closure.       Id. at 284.   The
Attorney General then concluded that the two regulations primarily relied upon in Avetisyan,
8 C.F.R. § 1003.10(b) and 8 C.F.R. § 1003.1(d)(1)(ii), did not implicitly confer a general
authority to grant administrative closure. Id. at 285. “Grants of general authority to take
measures ‘appropriate and necessary for the disposition of such cases’ would not ordinarily
include the authority to suspend such cases indefinitely. Administrative closure in fact is the
antithesis of a final disposition.” Id. The Attorney General also noted that administrative
closure would conflict with a later portion of those regulations providing that the immigration
judge or BIA resolve cases “in a timely fashion.” Id.

       Other regulations issued by the Attorney General explicitly permit—or even mandate—
administrative closure in certain circumstances.    See id. at 276–78 (collecting regulations).
These regulations, the Attorney General observed, do not provide a blanket authority to grant
administrative closure. Id. at 287. In fact, the Attorney General contended that “[i]nterpreting
the existing regulations to provide a general authority to grant administrative closure would also
make the specific delegations that Attorneys General have made in this area largely superfluous.”
Id. In cases where a brief pause in the proceedings is appropriate, the Attorney General noted
that immigration judges may still grant a continuance, which is expressly permitted by
regulation. Id. at 292–93.

       What about § 212.7(e)(4)(iii), which requires that any noncitizen in removal proceedings
obtain administrative closure of their case before applying for a provisional unlawful presence
waiver? In a footnote, the Attorney General stated that IJs did not have authority to grant
administrative closure to permit noncitizens to apply for a provisional unlawful presence waiver,
notwithstanding    § 212.7(e)(4)(iii)’s   requirement   that   any   removal    proceedings    be
administratively closed in order to permit the noncitizen to apply for a provisional waiver.
 No. 20-3957                       Garcia-DeLeon v. Garland                                Page 7


“Regulations that apply only to DHS do not provide authorization for an immigration judge or
the Board to administratively close or terminate an immigration proceeding.” Id. at 278 n.3.
Instead, “only the Attorney General may expand the authority of immigration judges or the
Board.” Id. at 287 n.9. Thus, the Attorney General reasoned, § 212.7(e)(4)(iii) “cannot be an
independent source of authority for administrative closure.” Id. (emphasis added). The Attorney
General held that “immigration judges and the Board may only administratively close a case
where a previous regulation or a previous judicially approved settlement expressly authorizes
such an action.” Id. at 272.

       The Attorney General’s decision in Castro-Tum is not the last word on this issue. We
review questions of law—such as the scope of IJs’ and the BIA’s authority for administrative
closure—de novo. See Camara v. Holder, 705 F.3d 219, 224 (6th Cir. 2013). If the regulation is
genuinely ambiguous, we defer to the agency’s reasonable interpretation of its own regulations.
Kisor v. Wilkie, __U.S. __, 139 S. Ct. 2400, 2415 (2019).

       In Hernandez-Serrano v. Barr, 981 F.3d 459 (6th Cir. 2020), a divided panel of this court
concurred with Castro-Tum that neither 8 C.F.R. § 1003.10(b) nor 8 C.F.R. § 1003.1(d)(1)(ii)
gave IJs or the BIA general authority to administratively close immigration cases. The petitioner
in Hernandez-Serrano moved for administrative closure in the immigration court while USCIS
adjudicated his petition for Special Immigrant Juvenile status (“SIJS”), a visa available to
noncitizen children whose parents have abused, neglected, or abandoned them. Id. at 461. The
IJ denied the petitioner’s request for administrative closure, denied the petitioner’s other
requested relief, and ordered him removed. Id. While the petitioner’s appeal was pending with
the BIA, USCIS approved his petition for SIJS, and the petitioner moved to remand his case to
the IJ for administrative closure. Id. The BIA—bound by Castro-Tum—denied the petitioner’s
motion to remand and dismissed his appeal. Id.

       We held that 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii) did not delegate to IJs or the
BIA a general authority to administratively close cases.       Id. at 463. In interpreting these
regulations, the majority emphasized that these regulations permit the IJ and the BIA to take
actions that are “necessary for the disposition” of the immigration case and that IJs have the duty
to “‘resolve the questions before them in a timely’ manner.” Id. (quoting Castro-Tum, 27 I. & N.
 No. 20-3957                             Garcia-DeLeon v. Garland                                         Page 8


Dec. at 285). In practice, however, the majority observed that “[t]he result of administrative
closure . . . is that immigration cases leave an IJ’s active calendar and, more often than not, never
come back. Thus the reality is that, in hundreds of thousands of cases, administrative closure has
amounted to a decision not to apply the Nation’s immigration laws at all.” Id. Accordingly, the
majority “agree[d] with the Attorney General that §§ 1003.10 and 1003.1(d) do not delegate to
IJs or the Board ‘the general authority to suspend indefinitely immigration proceedings by
administrative closure.’” Id. at 466 (quoting Castro-Tum, 27 I & N. Dec. at 272).2

        Hernandez-Serrano went on to consider whether IJs and the BIA might have the limited
authority to close a case administratively so that a noncitizen can apply for a provisional
unlawful presence waiver. In Castro-Tum, the Attorney General determined that noncitizens
could seek administrative closure to comply with 8 C.F.R. § 212.7(e)(4)(iii) only where
regulations promulgated by the Attorney General expressly permitted administrative closure. 27
I. & N. Dec. at 287 n.9. The petitioner in Hernandez-Serrano cited 8 C.F.R. § 212.7 as an
example of when a pending removal proceeding would prevent a noncitizen from obtaining
immigration status, and thus when administrative closure was appropriate and necessary for the
disposition of the case. 981 F.3d at 466–67. This court in Hernandez-Serrano did not reach
whether IJs and the BIA retained authority to grant administrative closure for this limited
purpose because § 212.7(e)(4)(iii) did not apply to the petitioner’s circumstances and the
petitioner had not exhausted this argument at the BIA. Id. at 467; see also id. at 474 (Clay, J.,
dissenting) (“The majority does not foreclose the possibility that an IJ could decide that
administrative closure is appropriate and necessary for the disposition in a situation where a non-
citizen’s ‘removal proceedings itself legally bar[ ] him from obtaining an adjustment of status for
which he appear[s] eligible under a statute or regulation,’ such as when a non-citizen ‘is eligible
for adjustment of status but barred from obtaining it by § 212.7(e)(4)(iii).’” (alterations in
original) (quoting Maj. Op. at 467)).




        2
           The other circuits to consider this issue after Castro-Tum have concluded, however, that IJs and the BIA
do have the general authority for administrative closure. Arcos Sanchez v. Att’y Gen. United States of Am., 997 F.3d
113 (3d Cir. 2021); Meza Morales v. Barr, 973 F.3d 656 (7th Cir. 2020) (Barrett, J.); Romero v. Barr, 937 F.3d 282
(4th Cir. 2019).
 No. 20-3957                        Garcia-DeLeon v. Garland                              Page 9


       Here, we squarely confront this question and conclude that 8 C.F.R. § 212.7(e)(4)(iii), in
conjunction with 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii), provides IJs and the BIA the
authority for administrative closure to permit noncitizens to apply for and receive provisional
unlawful presence waivers.       Administrative closure is “appropriate and necessary” in this
circumstance for the disposition of Garcia’s immigration case. Absent administrative closure,
Garcia and other noncitizens in removal proceedings who are seeking permanent residency
would be unable to apply for a provisional unlawful presence waiver despite the authorizing
regulation.

       Permitting administrative closure for the limited purpose of allowing noncitizens to apply
for provisional unlawful presence waivers pursuant to 8 C.F.R. § 212.7(e)(4)(iii) will not lead to
non-adjudication of immigration cases. Thus, the concern raised in Hernandez-Serrano that a
general authority to grant administrative closure results in non-adjudication of immigration cases
is not present. Administrative closure for the purpose of applying for a provisional unlawful
presence waiver “bring[s] an end to the removal process” and permits “the non-citizen [to]
voluntarily depart the U.S. for an immigrant visa appointment abroad.”           Pet. Br. at 14.
Generally, a noncitizen will, upon USCIS’s approval of their provisional unlawful presence
waiver, seek to recalendar and terminate their removal proceedings. See, e.g., Romero, 937 F.3d
at 287 (“Romero advised that if his case were administratively closed, then once the waiver had
been approved, he intended to move to re-calendar and terminate removal proceedings so that he
could then go through the consular process in Honduras.”); see also Ariel Brown, Immigr. Legal
Res. Ctr., I-601A Provisional Waiver: Process, Updates, and Pitfalls to Avoid, at 7 (June 2019),
https://www.ilrc.org/sites/default/files/resources/i-
601a_process._updates._and_pitfalls_to_avoid_june_2019.pdf (advising noncitizens to move to
recalendar and then terminate their removal proceedings upon approval of their provisional
unlawful presence waiver or upon receiving their immigrant visa).

       True, a noncitizen in removal proceedings whose cases is not administratively closed
may still submit an I-601 Waiver of Inadmissibility after they complete their consular interview
and are determined inadmissible. This old path, however, deterred noncitizens in removal
proceedings from obtaining legal status as permanent residents. Noncitizens were separated
 No. 20-3957                            Garcia-DeLeon v. Garland                                       Page 10


from U.S. citizen family members while they awaited USCIS’s adjudication of their waiver of
inadmissibility. In DHS’s notice announcing the provisional unlawful presence waiver final rule,
the agency recognized that the “often lengthy processing times and uncertainty about whether
they qualify for a waiver of the unlawful presence inadmissibility grounds” left “many
immediate relatives who may qualify for an immigrant visa [] reluctant to proceed abroad to seek
an immigrant visa.” 78 Fed. Reg. at 536. Thus, administrative closure for the limited purpose of
permitting noncitizens to apply for provisional unlawful presence waivers increases the
likelihood that noncitizens will obtain legal status and resolve their immigration proceedings.

        The government contends that 8 C.F.R. § 212.7(e)(4)(iii) cannot provide IJs and BIAs
with the authority for administrative closure because it is a DHS regulation, not a Department of
Justice regulation. Gov’t Br. at 17–21. As the government correctly notes, immigration judges
and the BIA can exercise only the power delegated to them by the Attorney General. Id. at 19.
And here, DHS, not the Attorney General, promulgated § 212.7(e)(4)(iii).3 Our decision here,
however, does not rest on 8 C.F.R. § 212.7(e)(4)(iii) alone.                 Instead, we conclude that an
application for a provisional unlawful presence waiver, which requires administrative closure for
noncitizens in removal proceedings, is a limited circumstance where administrative closure is
“appropriate and necessary” under §§ 1003.10(b) and 1003.1(d)(1)(ii).

        The American Immigration Lawyers Association submitted an amicus brief in support of
Garcia, in which it argues that another regulation permitting IJs to adjourn cases, 8 C.F.R.
§ 1240.6, gives IJs “the more limited power to grant a finite, brief period of administrative
closure, where such period of limited closure upholds the IJ’s regulatory mandate to process
cases in a timely manner.” Amicus Br. at 4. In a supplemental brief in response to the amicus
brief, the government notes that Garcia did not raise this argument to the BIA. Resp. to Amicus
Br. at 2. Thus, the government argues, Garcia has not exhausted this argument before the
agency, and we do not have jurisdiction to consider this argument under 8 U.S.C. § 1252(d)(1).


        3
          In Garcia’s opening brief and reply brief, he primarily argues that we should treat 8 C.F.R.
§ 212.7(e)(4)(iii) as if it were a regulation issued by the Attorney General because he contends that the Attorney
General likely provided input on the regulation. Pet. Br. at 11–15; Pet. Reply Br. at 6–8. Garcia incorporates by
reference to Hernandez-Serrano the question left open by that decision of whether IJs and the BIA have a more
limited authority for administrative closure to satisfy the requirements of § 212.7(e)(4)(iii). Pet. Br. at 1–2.
 No. 20-3957                       Garcia-DeLeon v. Garland                              Page 11


Id. at 2–3. Nor, as the government notes, did Garcia raise this argument in his opening brief or
reply brief before this court. Id. at 4. We will not consider the 8 C.F.R. § 1240.6 argument
because Garcia did not raise this argument at the BIA or in his opening or reply briefs, and we
reserve that matter for another day.

       Hernandez-Serrano left unanswered the question of whether IJs and the BIA retain the
authority to grant administrative closure so that noncitizens in removal proceedings may apply
for a provisional unlawful presence waiver. Here, we answer in the affirmative and conclude
that immigration judges and the BIA have authority under §§ 1003.10(b) and 1003.1(d)(1)(ii) to
grant administrative closure so that noncitizens may meet the requirements of § 212.7(e)(4)(iii).

                                       III. CONCLUSION

       We conclude that immigration judges and the BIA retain the authority to grant
administrative closure so that noncitizens may apply for a provisional unlawful presence waiver.
Thus, we GRANT the petition for review, VACATE the BIA’s order, and REMAND for
further proceedings consistent with this opinion.